DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on July 25, 2022, and any subsequent filings.
Claims 1-18 stand rejected.  Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 112
Claims 1, 2, 6, 10, and 15-17
The claims have been amended and the previous rejections withdrawn.
Claim 3
Applicants' arguments filed July 25, 2022 have been fully considered but they are not persuasive.
As to Applicants' argument that the membrane "may be a paper-like membrane material" and paper has the claimed tensile strength units as shown on a website (Remarks, Page 7/Paragraph 3 ("Pg/Pr")), nothing in the specification as filed indicates the membrane has any relation to paper and the material from the website has not been provided. Further, as seen in Figure 2 from literature regarding thin film membranes, tensile strength is measured in Pascals, i.e., force per square area, not the claimed forcer per linear dimension, Idarraga-Mora, "Mechanical Properties of Thin-Film Composite Membranes and Their Role in Osmotic Processes," Clemson Univ., All Dissertations (2020).
Claim 5
Applicants' arguments filed July 25, 2022 have been fully considered but they are not persuasive.
Applicants argue that the limitation "ethoxy-nonafluorobutane" preceding the limitation "HFE-7200" and identified in paragraph 61 of the specification renders the term HFE-7200 definite (Remarks, Pg7/Pr3). That the claimed HFE-7200 contains ethoxy-nonafluorobutane does not render the claim definite as HFE-7200 may have other components present that vary between suppliers as seen int the Acota and 3M™ HFE-7200 material safety data sheets (Acota, Pg1; 3M™, Pg1).
As to Applicants' argument that IPA is defined in paragraph 61 of the specification (Remarks, Pg7/Pr3), paragraph 61 of the specification as filed does not include the term.
Claims 13 and 14
Applicants' arguments filed July 25, 2022 have been fully considered but they are not persuasive.
Applicants argue the definition of a "comparative filter" is known and further described in the specification (Remarks, Pg8/Pr1). First, the claim term is "comparable filter" not "comparative filter" such that no evidence has been offered regarding the claim term and argument cannot supplant evidence (MPEP 2145(I)). Second, assuming arguendo, the term "comparative filter" appeared in the claim, the definition has no cite and again lacks evidentiary support. Third, the cites to the specification as filed do not provide any definition of "comparable filter" such that no evidence supports the assertion.
Claim Rejections - 35 USC §§ 102, 103
Claims 1-18
Applicants' arguments filed July 25, 2022 have been fully considered but they are not persuasive.
Applicants have relied upon a standard for anticipation in Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236 (Fed. Cir. 1989) (Remarks, Pg9/Pr2), that has since been modified. "The Board's finding of anticipation was dictated by its determination that the Loesch patent sufficiently discloses all elements of the interference count, to which the referenced claims correspond. This was not error. See Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 U.S.P.Q.2D (BNA) 1913, 1920 (Fed. Cir.)," Davis v. Loesch, 998 F.2d 963, 969 (Fed. Cir. 1993).
As to Applicants' argument that Nomura does not disclose an edge portion of the membrane pressed into the support piece wherein the thermoplastic fluoropolymer covers and flows into the membrane (Remarks, Pg9/Pr3), Nomura sufficiently discloses this limitation in that the edges of the porous membrane can be pressed into the perfluorinated thermoplastic support piece (Pr20) and the two pieces melt bonded (Pr37). As evidenced by Miyagi, et al., U.S. Patent No. 4,588,464 melt bonding at the edges of the membrane (C3/L61-62) allows the thermoplastic fluorocarbon to cover and flow into the membrane (C2/L27-44, C4/L8-18). Moreover, because Nomura disclose the same material recited in the claims, Nomura inherently discloses the same properties of permeating the membrane with the thermoplastic polymer upon heating (see MPEP 2112.01 ("Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established")).
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 6, 10, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 has been amended to recite a mass percentage of polyimide in the membrane yet the specification as filed1 does not provide any mass percentages of polyimide in the membrane (see MPEP § 608.04(a) ("New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure")). Claim 10 has been amended to recite surfaces extending from an inlet to an outlet of the filter yet the specification and drawings do not disclose any single surface seen extending from the inlet to the outlet. Claim 14 has been amended to recite a 50 mass percentage reduction of hydrocarbon leaching yet the specification as filed only recites a 50 percentage reduction of hydrocarbon leaching without any units specified (Pr113)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 3, 5, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “pliable” in Claims 2 and 15-17 is a relative term which renders the claims indefinite. The term “pliable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 recites a tensile strength of the polymer using units of force per distance yet the measure of tensile strength is force per area as noted by Idarraga-Mora in Figure 2 as noted above and by a data sheet on the thermoplastic fluoropolymer PFA ("PFA Properties", Pg2 (note psi and MPa units used for tensile strength)).  For purposes of examination, the claim will be interpreted as having a polymer with any tensile strength.
Claim 5 recites both HFE-7200 and IPA neither of which are defined by the claims or specification as filed rendering the meaning unclear.
Claim 5 contains the trade name HFE-7200.  Where a trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trade name cannot be used properly to identify any particular material or product.  A trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trade name does not identify or describe the goods associated with the trade name.  In the present case, the trade name is used to describe a measuring fluid and, accordingly, the description is indefinite.
Claims 13 and 14 each recite a "comparable filter" yet neither the claims nor the specification as filed indicate what comprises a comparable filter rendering the claims indefinite.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 5, 7, 8, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura, U.S. Publication No. 2009/0283468 ("Nomura").
Applicants' claims are directed towards a device and a method.
Regarding Claims 1, 3, 5, 7, and 8, Nomura discloses a filter component comprising a porous filtration membrane comprising polyimide polymer and having an edge (Fig. 3, item 7, Pr38); and a non-membrane support piece comprising thermoplastic fluoropolymer (Pr37,44 (note end caps comprising PTFE, PFA, PVDF, ECTFE)), wherein the edge of the porous filtration membrane is thermally bonded to the non-membrane support piece to provide a fluid-tight seal between the edge and the non-membrane support piece (Pr37 (note melt bonding)) and the edge of the porous filtration membrane is pressed into a surface of the non-membrane support piece such that the edge of the porous filtration membrane is covered and permeated with the thermoplastic fluoropolymer (Pr20,37; see also sufficiency and inherency discussion supra).
Regarding Claims 15 and 18, Nomura discloses a method of preparing a filter component that includes a porous filtration membrane in contact with a thermoplastic fluoropolymer non-membrane support piece (Pr37,44 (note bonding of membrane with end caps comprising PTFE, PFA, PVDF, ECTFE)), the porous filtration membrane comprising polyimide polymer and having an edge (Fig. 3, item 7, Pr38), the method comprising heating the thermoplastic fluoropolymer of the thermoplastic fluoropolymer non-membrane support piece to cause the thermoplastic fluoropolymer to become pliable or flowable (Pr37 (note melt bonding requires heating); see also 112(b) analysis above), pressing the edge of the porous filtration membrane into a surface of the nonmembrane support piece such that the edge of the porous filtration membrane is covered and permeated with the thermoplastic fluoropolymer (Pr20,37; see also sufficiency and inherency discussion supra); and thermally bonding the edge of the porous filtration membrane to the non-membrane support piece to provide a fluid-tight seal between the edge of the porous filtration membrane and the non-membrane support piece (Pr20,37; see also sufficiency and inherency discussion supra).
Additional Disclosures Included:  Claim 3: wherein the porous filtration membrane has a tensile strength (machine direction) of at least 1000 mN per 5mm and a tensile strength (cross direction) of at least 1000 mN per 5mm (Pr38 (note disclosure of same material as claimed which means the same material has the same properties (see MPEP 2112.01); see also 112(b) analysis above). Claim 5: wherein the filtration membrane a bubble point in a range from 10 to 300 pounds per square inch measured using ethoxy-nonafluorobutane (HFE-7200) at a temperature of 25 degrees Celsius, an IPA flow time below 20,000 seconds per 500 milliliter measured at 21 degrees Celsius, or both the bubble point in the range from 10 to 300 pounds per square inch measured using ethoxy-nonafluorobutane (HFE-7200) at a temperature of 25 degrees Celsius and the IPA flow time below 20,000 seconds per 500 milliliter measured at 21 degrees Celsius  (Pr38 (note disclosure of same material as claimed which means the same material has the same properties (see MPEP 2112.01); see also 112(b) analysis above). Claims 7, 18: wherein the thermoplastic fluoropolymer is selected from the group consisting of poly(tetrafluoroethylene) (PTFE), poly(tetrafluoroethyleneco-hexafluoropropylene) (FEP), and poly( tetrafluoroethylene-co-perfluoro(alkylvinyl ether)) (FPA) (Pr44). Claim 8: wherein the filtration membrane is a sheet or a pleated sheet (Pr18,42).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura, U.S. Publication No. 2009/0283468 ("Nomura") in view of Fluorotherm – PFA Properties ("Fluorotherm").
Applicants' claims are directed towards a device and a method.
Regarding Claim 2, Nomura discloses the filter component of Claim 1, wherein the edge is thermally bonded to the non-membrane support piece by exposing the filtration membrane and the non-membrane support piece to a temperature for a time sufficient to cause the thermoplastic fluoropolymer to become pliable or flowable (Pr37 (note melt bonding); see also 112(b) analysis).
Nomura does not disclose exposing the filtration membrane and the support end piece to a temperature of at least 300 degrees Celsius.
Fluorotherm also relates to a fluoropolymer and discloses a melting point of 300-310 degrees Celsius for perfluoroalkoxy (vinyl ether), a fluoropolymer (Pg2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to conduct the melt bonding disclosed by Nomura at 300 degrees Celsius because, according to Fluorotherm, the melting point of a fluoropolymer is 300 degrees Celsius.
Regarding Claims 16 and 17, Nomura discloses the method of Claim 15, comprising heating the thermoplastic fluoropolymer to a temperature for a time sufficient to cause the thermoplastic fluoropolymer to become pliable or flowable (Pr37 (note melt bonding); see also 112(b) analysis).
Nomura does not disclose a temperature of at least 400 degrees Celsius.
Fluorotherm also relates to a fluoropolymer and discloses a processing temperature of 300-395 degrees Celsius for perfluoroalkoxy (vinyl ether), a fluoropolymer (Pg3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to conduct the melt bonding disclosed by Nomura at 400 degrees Celsius because, according to Fluorotherm, that temperature is used to process a fluoropolymer (see also MPEP 2144.05(I) (citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, (Fed. Cir. 1985) ("a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.")); MPEP 2144.05(II)(A) ("Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.")).
Additional Disclosures Included:  Claim 17: exposing the filtration membrane and the thermoplastic fluoropolymer to a temperature of at least 400 degrees Celsius for a time sufficient to cause the thermoplastic fluoropolymer to become pliable or flowable (see Claim 16 and 112(b) analyses), and contacting the edge of the filtration membrane to the pliable or flowable thermoplastic fluoropolymer, then reducing the temperature of the thermoplastic fluoropolymer to provide a fluid-tight seal between the edge and the end piece (Nomura, Pr20,37 (note melt bonding for sealing membrane and end caps)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura, U.S. Publication No. 2009/0283468 ("Nomura").
Applicants' claim is directed towards a device.
Nomura discloses the filter component of Claim 1 except wherein the filtration membrane has a thickness in a range from 10 to 200 microns.
Nomura also disclose that the thickness of the may be chosen based upon flow rates during usage (Pr10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to conduct routine experimentation to arrive at the claimed membrane thickness appropriate for the liquid flow usage as disclosed by Nomura (Pr10; see also MPEP 2144.05(II)(A))

Claims 6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura, U.S. Publication No. 2009/0283468 ("Nomura") in view of Takashima, et al., U.S. Publication No. 2018/0028983 ("Takashima").
Applicants' claims are directed towards a device and a method.
Regarding Claim 6, Nomura discloses the filter component of Claim 1 except  wherein the porous membrane contains at least 90 percent polyimide polymer by mass.
Takashima also relate to a polyimide membrane and discloses wherein the porous membrane contains at least 90 percent polyimide polymer by mass (Pr28,39; see also 112(b) analysis).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the percentage polyimide disclosed by Takashima with the membrane disclosed by Nomura because, according to Takashima, the resultant membrane has a high impurity removal rate (Pr130) which easily adsorbs minute substances (Pr21).
Regarding Claims 12-14, Nomura discloses the method of Claim 11 except wherein the fluid comprises solvent selected from the group consisting of: n-butyl acetate (nBA), isopropyl alcohol (IPA), 2-ethoxyethyl acetate (2EEA), a xylene, cyclohexanone, ethyl lactate, methyl isobutyl carbinol (MIBC), methyl isobutyl ketone (MIBK), isoamyl acetate, propylene glycol methyl ether (PGME, or (2-methoxy-1-methylethylacetate)), and propylene glycol monomethyl ether acetate (PGMEA), propylene glycol ethyl ether (PGEE), NMP (l-methyl-2-pyrrolidone), gamma-butyl lactone, dimethyl ether, dibutyl ether, and toluene.
Takashima also relate to a polyimide membrane and discloses a polyimide membrane is resistant to butyl acetate and cyclohexanone (Pr160).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the polyimide membrane disclosed by Nomura to filter the claimed fluids because, according to Takashima, the polyimide membrane does not lose tensile strength in a variety of solvents (Pr156) and avoids the use of polyethylene and nylon type filters (Pr160).
Additional Disclosures Included:  Claim 13: the fluid comprises solvent selected from the group consisting of: propylene glycol methyl ether (PGME), propylene glycol monomethyl ether acetate (PGMEA), propylene glycol ethyl ether (PGEE), and cyclohexanone (see Claim 12 analysis), and the filter exhibits a reduced amount of leaching of a hydrocarbon relative to a comparable filter containing the polyimide membrane and a polyethylene housing (Nomura, Pr38, Takashima, Pr156,160 (note disclosure of same material as claimed which means the same material has the same properties (see MPEP 2112.01)); see also 112(b) analysis). Claim 14: wherein the filter exhibits an at least 50 percent reduction in hydrocarbon leaching by mass relative to the comparable filter containing the polyimide membrane and a polyethylene housing (Nomura, Pr38, Takashima, Pr156,160 (note disclosure of same material as claimed which means the same material has the same properties (see MPEP 2112.01)); see also 112(b) analysis).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura, U.S. Publication No. 2009/0283468 ("Nomura") in view of Fall, et al., U.S. Patent No. 7,922,006 ("Fall").
Applicants' claims are directed towards a device and a method.
Regarding Claims 9 and 10, Nomura discloses a filter that includes the filter component Claim 1 (Abstract, Claim 1 analysis), the filter comprising a fluoropolymer housing surrounding the filtration membrane (Figs. 2, 3, item 11 (cage interpreted as housing), Pr37,44).
Nomura does not disclose an inlet that allows fluid to flow into the housing, and an outlet that allows the fluid to flow out of the housing after the fluid passes through the membrane.
Fall also relates to a membrane filter and discloses an inlet that allows fluid to flow into the housing (Fig. 8, item 56, C11/L42), and an outlet that allows the fluid to flow out of the housing after the fluid passes through the membrane (Fig. 8, item 58, C11/L50).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the filter disclosed by Nomura with the inlet and outlets disclosed by Fall because, according to Fall, this allows fluid to flow resulting in filtration and conditioning of the fluid (C11/L42-52).
Additional Disclosures Included: Claim 10: comprising a flowpath defined by surfaces extending from the inlet to the outlet of the filter that are contacted by fluid flowing between the inlet and the outlet, wherein all surfaces of the flow path are made of fluoropolymer (Nomura, Pr38,40,41,44; Fall, Fig. 8). Claim 11: the method comprising passing fluid through the filtration membrane (Nomura, Pr49; Fall, C11/L42-52).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicants have refer to the specification as published yet the standard for determination of new matter is the application as filed (see MPEP § 608).